SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended: December 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 1-4850 A. Full title of plan and the address of the plan, if different from that of the issuer named below: Computer Sciences Corporation Matched Asset Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Computer Sciences Corporation 3170 Fairview Park Drive Falls Church, Virginia 22042 COMPUTER SCIENCES CORPORATION MATCHED ASSET PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT PUBLIC ACCOUNTING FIRM 2 FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 FOR THE YEAR ENDED DECEMBER 31, 2010: Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5-15 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2010: Form 5500, Schedule H, Part IV, Line 4i— Schedule of Assets (Held at End of Year) S-1 Exhibit 23 — Consent of Independent Registered Public Accounting Firm E-1 Note: All other schedules required by Section 29 CFR 2520.103-10 of the Department of Labor'sRules and Regulations for Reporting and Disclosure under the Employee Retirement IncomeSecurity Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Computer Sciences Corporation Matched Asset Plan Falls Church, Virginia We have audited the accompanying statements of net assets available for benefits of Computer Sciences Corporation Matched Asset Plan (the "Plan") as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan's management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2010 financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE LLP Los Angeles, California June 29, 2011 - 2 - COMPUTER SCIENCES CORPORATION MATCHED ASSET PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 ASSETS: Total investments – at fair value $ $ Receivables: Notes receivable from participants Accrued investment income Unsettled trade receivables Other Total receivables Total assets LIABILITIES: Accrued expenses Unsettled trade payables Other Total liabilities NET ASSETS AVAILABLE FOR BENEFITS – At fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. - 3 - COMPUTER SCIENCES CORPORATION MATCHED ASSET PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2010 INVESTMENT GAINS: Net appreciation in fair value of investments $ Interest Dividends Net investment gains ADDITIONS: Participant contributions Employer contributions Participant rollovers Interest income on notes receivable from participants Total additions DEDUCTIONS: Distributions to participants Administrative expenses Total deductions INCREASE IN NET ASSETS AVAILABLE FOR BENEFITS BEFORE PLAN TRANSFERS NET TRANSFERS FROM OTHER PLANS NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ - 4 - COMPUTER SCIENCES CORPORATION MATCHED ASSET PLAN NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER31, 2, 2010 1. DESCRIPTION OF THE PLAN The following brief description of the Computer Sciences Corporation Matched Asset Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the plan document for more complete information. Computer Sciences Corporation, its subsidiaries, and those joint ventures and partnerships, over which Computer Sciences Corporation exercises control, that participate in the Plan are hereafter collectively referred to as "CSC" or "the Company." The Plan is a defined contribution plan adopted by the action of the Board of Directors of CSC taken on November3, 1986, and constitutes an amendment and restatement of the Employee Stock Purchase Plan (“the Prior Plan”). The Plan is a continuation of the Prior Plan and is qualified under the Internal Revenue Code (the “Code”), as amended, Section401(a) and, effective as of January1, 1987, with respect to the portion thereof that qualifies as a qualified cash or deferred arrangement, to satisfy the requirement of Code Section401(k). It is also subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The Plan is administered by the CSC Retirement and Employee Benefits Plans Committee (the “Committee”), which consists of five members who are appointed by the Board of Directors of the Company and serve without compensation and are reimbursed by the Company for all expenditures incurred in the discharge of their duties as members of the Committee. The Committee has the power to interpret, construe and administer the Plan and to decide any dispute which may arise under the Plan. Plan Termination— Although it has not expressed any intent to do so, the Company reserves the right, under the Plan, to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, the participants’ rights to the Company’s contributions vest immediately. Interest in the CSC Sponsored Trust (“CSC Trust”)— The Plan’s investments are in a trust sponsored by the Company. Currently, certain participating plans are not part of the same control group as the Company, and the trust is not considered a master trust. The assets of the CSC Trust are held by The Bank of New York Mellon (the “Trustee”). At December31, 2010 and 2009, the Plan’s interest in the assets of the CSC Trust was approximately 58.0% and 59.1%, respectively.Investment income and administrative expenses relating to each discretionary or directed fund within the CSC Trust are allocated to the individual plans based upon average monthly balances invested by each plan in each discretionary or directed fund.The Plan has a divided interest in the CSC Trust. Eligibility and Participation— Any eligible employee who has satisfied the Plan’s age requirement, and is employed by a participating employer, and who receives a stated compensation in respect of employment on the U.S. payroll of the Company, is eligible to become a participant, with the exception of a person who is represented by a collective bargaining unit and whose benefits have been the subject of good faith bargaining under a contract that does not specify that such person is eligible to participate in the Plan. In addition, the Company may determine to exempt all employees of any division, unit, facility or class from coverage under the Plan. Any person who leaves the Company and, at a later time becomes re-employed, must reapply to participate in the Plan, provided he or she otherwise meets the eligibility requirements. Employee and Company Contributions— An eligible employee who elects to become a participant may authorize any whole percentage (at least 1% but not more than 50%) of their compensation (as defined in the Plan) to be deferred and contributed to the trust fund on his or her behalf, subject to certain Code limitations. Any compensation deferral in excess of applicable Code limitations, together with income allocable to that excess, will be returned to a participant. Any matching Company contribution attributable to any excess contribution, and income allocable thereto, will either be returned to the Company or applied to reduce future matching Company contributions. Effective October1, 2002, under the Economic Growth and Tax Relief Reconciliation Act of 2001 (EGTRRA), the Plan permits participants age 50 and over to make additional “catch-up” contributions in excess of the statutory limit. The catch-up provision provided these participants the opportunity to contribute up to an additional $5,500, on a pre-tax basis in 2010 and in 2009. A participant is not permitted to make voluntary after-tax contributions to the Plan, unless the participant is part of a collective bargaining unit for which after-tax contributions have been negotiated. - 5 - The Company will contribute an amount equal to 50% of the first 3% of the participant’s compensation deferral through the July 17, 2009 paycheck and 50% of the first 6% of the participant’s compensation deferral effective with the July 31, 2009 paycheck, except for 17 groups of employees for whom, under the terms of their contract agreements, the Company will contribute amounts based on the following rates: • Group 1 — 100% of the first 5% of the participant’s compensation deferral; • Group 2 — 50% of the first 3% of the participant’s compensation deferral; • Group 3 — 75% of the first 4% of the participant’s compensation deferral; • Group 4 — 66 cents for every $1 contributed through the February 27, 2009 paycheck; $1 for every $1 contributed up to 10% effective with theMarch 19, 2009 paycheck; • Group 5 — 60% of the first 4% of the participant’s compensation deferral and 40% of the next 4% up to 8%; • Group 6 — discretionary employer contribution of $67.20 biweekly; • Group 7 — discretionary employer contribution of 4%; • Group 8 — discretionary employer contribution of 6.1%; • Group 9 — discretionary employer contribution of 5%; • Group 10 — 50% of the first 2% of the participant’s compensation deferral and discretionary employer contribution of 3%; • Group 11 — 66 2/3 cents for each $1 up to the first 6% of the participant’s compensation deferral; • Group 12 — 100% of the first 8% of the participant’s compensation deferral; • Group 13 — no match, no discretionary employer contribution • Group 14 — discretionary employer contribution of $85.60 biweekly; • Group 15 — discretionary employer contribution of $51.20 weekly; • Group 16 — discretionary employer contribution of $90.40 biweekly; • Group 17 — discretionary employer contribution of $102.40 weekly; Participants should refer to the plan document for more information about the aforementioned groups. Participant Accounts— Individual accounts are maintained for each Plan participant. Each participant’s account is credited with the participant’s contribution, the Company’s matching and discretionary contributions and allocations of Plan investment returns, net of an allocation of investment management fees, and is charged with distributions. Allocations are based on participant earnings or account balances, as defined by the plan document. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Investments— Participants direct the investment of their contributions and account balance into various investment options offered by the Plan. The Plan currently offers the following 21 investment options: Money Market Fund, Short Duration Bond Fund, Core Bond Fund, Government TIPS Bond Fund, Active Allocation Fund, S&P 500 Index Fund, S&P 500 Select Fund, Active U.S. Equity Fund, U.S. Equity Completion Fund, International Equity Fund, CSC Stock Fund, Target SeriesRetirement Fund, Target SeriesRetirement 2010 Fund, Target SeriesRetirement 2015 Fund, Target SeriesRetirement 2020 Fund, Target SeriesRetirement 2025 Fund, Target SeriesRetirement 2030 Fund, Target SeriesRetirement 2035 Fund, Target SeriesRetirement 2040 Fund, Target SeriesRetirement 2045 Fund, and Target SeriesRetirement 2050 Fund. The T. Rowe Price Stable Value Fund is frozen to new participants and to new contributions. These investment options are made up of various investments as determined by the investment manager. The investment return in the respective funds is allocated to a participant based on his or her account balance. Vesting of Participants’ Interests/Forfeitures— Participants are vested immediately in his or her contributions plus actual earnings thereon. - 6 - With the exception of a few selected groups, vesting in his or her Matching Contribution Account is equal to twenty-five percent (25%) after completing two full years of service and increasing by twenty-five percent (25%) for each additional full year of service. Vesting accelerates to 100% in the event of reaching age 65 while employed by the Company or upon severance by reason of death or total and permanent disability. Any nonvested portion of the Matching Contributions Account will be forfeited at the earlier of five one-year consecutive Breaks in Service or upon withdrawal from the Plan. Forfeitures may be applied to reduce future matching contributions by the Company. Such forfeitures during 2010 amounted to $11,044,104.The Plan had a forfeiture balance of $591,107 at December31, 2010 and $502,728 at December 31, 2009.During the year ended December31, 2010, employer contributions were reduced by $10,955,725. Distributable Amounts, Withdrawals and Refunds— A participant may become entitled to his or her distributable benefit by reason of retirement, death, total and permanent disability, voluntary termination of employment or dismissal. The rules of payment of a participant’s distributable benefit depend upon age of the participant, the number of years of service completed by the participant and the type of severance. While still an employee, a participant may, upon at least a 30 day written notice to the Committee, make a withdrawal of his or her compensation deferral contributions if the Committee finds, after considering the participant’s request, that an adequate financial hardship and resulting need for such amount has been demonstrated by the participant. Administrative Expenses— Administrative expenses are paid by the Plan as provided in the plan document.Effective June 30, 2009, a $3.25 monthly administration fee is applied to accounts of terminated participants. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting— The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties— The Plan utilizes various investment instruments, including mutual funds, separate and commingled funds, Company stock, investment contracts, and certain derivative instruments. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the value of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the financial statements. The Plan invests in securities of foreign companies, which involves special risks and considerations not typically associated with investing in U.S. companies. These risks include devaluation of currencies, less reliable information about issuers, different securities transaction clearance and settlement practices, and possible adverse political and economic developments. Moreover, securities of many foreign companies and their markets may be less liquid and their prices more volatile than those securities of comparable U.S. companies. Security Transactions— Security transactions are accounted for on a trade-date basis. Dividend income is recorded on the ex-dividend date. Interest income is accounted for on the accrual basis. Net appreciation in fair value of investments includes realized and unrealized gains and losses on investments sold or held during the year. Valuation of Investment Securities— Investments in common stocks are stated at fair value based upon closing sales prices reported on recognized securities exchanges on the last business day of the plan year.Fixed income securities including U.S. government, corporate, mortgage backed, asset backed and other fixed income securities are valuedusing third party pricing services.These services use, for example, model-based pricing methods that use observable market data as inputs.Investments in commingled funds are stated at estimated fair values, which have been determined based on the unit values of the funds. Unit values are determined by the financial institution sponsoring such funds by dividing the fund’s net assets at fair value by its units outstanding at the valuation dates. Investments in money market funds and certificate of deposits are stated at cost which approximates fair value. Derivatives are stated at fair value (see Note10). - 7 - Commingled funds with underlying investments in investment contracts are stated at fair market value of the underlying investments and then adjusted to contract value for the purposes of the statements of net assets available for benefits. The T. Rowe Price Stable Value Common Trust Fund is a stable value fund. The fund invests principally in guaranteed investment contracts issued by insurance companies, investment contracts issued by banks, synthetic investment contracts (SICs) issued by banks, insurance companies and other issuers, and securities supporting such SICs, and other similar instruments which are intended to maintain a constant net asset value. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. Contract value represents contributions made to the fund, plus earnings, less participant withdrawals. In accordance with Accounting Standards Codification (“ASC”) 946-210, Financial Services – Investment Companies – Balance Sheet, (formerly FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans), the statements of net assets available for benefits present an investment contract at fair value, as well as an additional line item showing an adjustment of the fully benefit-responsive contract from fair value to contract value. The statement of changes in net assets available for benefit is presented on a contract value basis and is not affected by ASC 946-210. Fair value of the contract is calculated by discounting the related cash flows based on current yields of similar instruments with comparable durations. The financial statements include investments in commingled funds whose fair values have been estimated by management in the absence of readily determinable fair values (see Note 5). Management’s estimates are based on information provided by the fund managers. Notes Receivable from Participants – Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant loans are recorded as distributions based on the terms of the Plan document. Payment of Benefits— Benefits are recorded when paid. Amounts allocated to accounts of persons who have elected to withdraw from the Plan but have not yet been paid were $7,230,775 and $5,387,104 at December31, 2010 and 2009, respectively. New Accounting Standards Adopted ASU No.2010-06, Fair Value Measurements and Disclosures— In January2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No.2010-06, Fair Value Measurements and Disclosures, which amends ASC820, Fair Value Measurements and Disclosures, adding new disclosure requirements for Levels1 and 2, separate disclosures of purchases, sales, issuances, and settlements relating to Level3 measurements and clarification of existing fair value disclosures. ASU No.2010-06 is effective for periods beginning after December15, 2009, except for the requirement to provide Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will be effective for fiscal years beginning after December15, 2010. The Plan prospectively adopted the new guidance in 2010, except for the Level3 reconciliation disclosures, which are required in 2011. The adoption in 2010 did not materially affect, and the future adoption is not expected to materially affect, the Plan’s financial statements. ASU No.2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans— In September 2010, the FASB issued ASU No.2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans. The ASU requires that participant loans be classified as notes receivable rather than a plan investment and measured at unpaid principal balance plus accrued but unpaid interest rather than fair value. The Plan retrospectively adopted the new accounting in 2010. The Plan reclassified $40,601,658 reported as notes receivable from participants, which was previously included within investments, in the statements of net assets available for benefits as of December 31, 2009, to conform to the current year presentation.The reclassification had no impact on the net assets available for benefits as of December 31, 2009. Additionally, the Plan removed participant loans from the fair value hierarchy table in Note 5 and from the Investment in CSC Trust table in Note 7 for December 31, 2009. 3. TAX STATUS The Internal Revenue Service has determined and informed the Company by a letter dated May13, 2003, that the Plan and related trust are designed in accordance with applicable sections of the Code. The Committee believes that the Plan is designed and operated to qualify under applicable provisions of the Code. As such, no provision for income taxes has been included in the Plan’s financial statements. The Plan is subject to routine audits by taxing jurisdictions, however, there are currently no audits for any tax periods in progress. - 8 - 4. INVESTMENT FUNDS Participant contributions - Subject to rules the Committee may from time to time adopt, each participant has the right to designate one or more funds established by the Committee for the investment of his or her compensation deferral contributions, in increments of 1%. After an initial election has been made, a participant may designate a different fund or funds into which future compensation deferral contributions shall be invested as of the next possible pay date once per calendar month. In addition, a participant may elect to redesignate once per month any amounts in his or her accounts as of the current or next business day of any month (depending on when the election is made) to be invested in a different fund. These elections may be made by giving such advance notice as may be required by the Plan administrator. The following table represents the individual investments that exceeded 5% of the Plan’s net assets available for benefits, as of December 31, 2010 and 2009: Description of Issue SSgA Money Market Fund $ $ Commingled Funds: Mellon Bank Daily Liquidity Stock Index Fund (1) Mellon Bank EB Daily Market Completion Fund (1) Frank Russell Equity #1 Fund CSC common stock (1) (1) Represents a party-in-interest to the Plan. The Plan’s investments (including gains and losses on investments bought and sold, as well as investments held during the year) appreciated in value during the year ended December 31, 2010 as follows: Interest in commingled funds $ CSC common stock ) International equities Bonds and debentures Other ) Total appreciationin fair value of investments $ 5. FAIR VALUE MEASUREMENTS In accordance with ASC 820, the Plan classifies investments into three levels based on valuation inputs used to determine fair value.Level 1 refers to securities valued using quoted prices from active markets for identical assets; Level 2 refers to securities not traded on an active market but for which observable market inputs are readily available, or securities for which model-derived valuations have inputs that are observable or have significant value drivers that are observable; and Level 3 refers to securities valued based on significant unobservable inputs. Categorization within the hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Asset Valuation Techniques—Cash equivalents are primarily short term money market commingled funds that are categorized as Level 2.They are valued at cost plus accrued interest which approximates fair value. Fixed income separate accounts are categorized as Level 2.They are valuedusing third party pricing services.These services use for example, model-based pricing methods that use observable market data as inputs.Broker dealer bids or quotes of securities with similar characteristics may also be used. The following table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the Plan invests. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. - 9 - Fixed-income class Examples of standard inputs All Trade execution data, live trading levels, cash flows, bids, offers, quotes, spreads, indices, Treasury curves, observed market movements, volatility, specific terms and conditions (collectively referred to as "standard inputs") Corporate bonds Standard inputs and events affecting market sectors and individual issuer credit worthiness U.S. Treasuries, U.S. government agencies, state and local obligations, non-U.S. government securities Standard inputs and Treasury curves and spreads Mortgage backed securities, asset backed securities
